
	

114 HR 1936 IH: Improving the Integrity of Disability Evidence Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1936
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Sam Johnson of Texas (for himself, Mr. Kelly of Pennsylvania, Mr. Young of Indiana, Mr. Reed, Mrs. Black, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to exclude certain medical sources of evidence in
			 making disability determinations.
	
	
 1.Short titleThis Act may be cited as the Improving the Integrity of Disability Evidence Act. 2.Exclusion of certain medical sources of evidence (a)In generalSection 223(d)(5) of the Social Security Act (42 U.S.C. 423(d)(5)) is amended by adding at the end the following:
				
					(C)
 (i)In making any determination with respect to whether an individual is under a disability or continues to be under a disability, the Commissioner of Social Security may not consider (except for good cause as determined by the Commissioner) any evidence furnished by—
 (I)any individual or entity who has been convicted of a felony under section 208 or under section 1632;
 (II)any individual or entity who has been excluded from participation in any Federal health care program under section 1128; or
 (III)any person with respect to whom a civil money penalty or assessment has been imposed under section 1129 for the submission of false evidence.
 (ii)To the extent and at such times as is necessary for the effective implementation of clause (i) of this subparagraph—
 (I)the Inspector General of the Social Security Administration shall transmit to the Commissioner information relating to persons described in subclause (I) or (III) of clause (i);
 (II)the Secretary of Health and Human Services shall transmit to the Commissioner information relating to persons described in subclause (II) of clause (i); and.
 (b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social Security shall issue regulations to carry out the amendment made by subsection (a).
 (c)Effective dateThe amendment made by subsection (a) shall apply with respect to determinations of disability made on or after the earlier of—
 (1)the effective date of the regulations issued by the Commissioner under subsection (b); or (2)one year after the date of the enactment of this Act.
				
